DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Allowable Subject Matter
Claims 1-16 are allowed.

Regarding claims 1 and 9, the prior art of record fails to explicitly or implicitly disclose, alone or in combination, the claimed unique combination of elements when considering claims 1 and 9 as a whole; and further defined by wherein: at least a portion of the receiving devices are configured to share resources via the network, enabling a transfer of the data packets from one receiving device to another; the one or more servers provide IP multicasting information and tracking information for the data packets to all receiving devices requesting the media content; at least some of the receiving devices requesting the media content subscribe to an IP multicasting channel identified in the IP multicasting information; the data packets are delivered from the one or more servers via IP multicasting of the data packets over the IP multicasting channel; and any receiving devices that request the media content and that one of: (a) fail to subscribe to the IP multicasting channel; or (b) fail to receive all of the data packets for the media content over the IP multicasting channel, use the tracking information to identify other of the receiving devices that have received the data packets and to request the data 

Regarding claims 2-8 and 10-16, they depend from allowable claims 1 and 9. Therefore, claims 2-8 and 10-16 are also held allowable.



Citation of Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Ehrman et al. (Pub No US 2002/0040479) – Receiving peer 12 may have multiple connections open, one to each of supplying peers 10; paragraphs [0018] [0019] figure 1.
Shao et al. (Pub No US 2008/0104643) - providing video programs between a program provider and a plurality of clients coupled over a peer to peer network; paragraph [0009] figure 1.
Wong et al. (Pub No US 2007/0183342) - utilizing a peer-to-peer streaming platform to provide an efficient way to deliver rich media to an audience via peer-to-peer streaming; paragraph [0012] figure 1.
Panwar et al. (Pub No US 2006/0190615) - A peer-to-peer novel video streaming scheme is described in which each peer stores and streams videos to the requesting client peers; paragraphs  [0003] [0035] figure 1.
Van Rossum (Pub No US 2007/0174471) - transfer the file in a peer-to-peer manner with multiple smaller pieces being transmitted directly through the proxy server of the receiving DDR units; paragraph [0314] figure 16a.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUNIOR O MENDOZA whose telephone number is (571)270-3573. The examiner can normally be reached Mon-Fri 11 am - 8 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benjamin Bruckart can be reached on 571-272-3982. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 





/JUNIOR O MENDOZA/Primary Examiner, Art Unit 2423